FARIS, District Judge
(concurring). Upon argument and tentatively, I was of the opinion that while the testimony of Dr. McLaughlin was inadmissible and hurtful, and therefore erroneous, yet that the objection to it was made after answer, and without a motion to strike the answer out, and so came too late. A more careful reading of the record convinces me that'this tentative view was as to the facts incorrect. An entirely sufficient objection was made before this witness answered and gave the inadmissible testimony. I adhere to the tentative view (now, however, become merely academic) that, if no objection had been made to the testimony of Dr. McLaughlin, then *679a subsequent objection to the same sort of testimony, given by Dr. Parks, would be unavailing, since, from the failure to object when the inadmissible testimony first came in, waiver would be presumed. For the rule, fairly well settled elsewhere, .seems to prevail in the federal courts that, unless objection is made to incompetent and inadmissible testimony when it first comes into a case, the subsequent admission of other testimony of like character on the same point, even though objected to, is not error; for in such event, there is a waiver by him who latterly objects. New York, etc., Co. v. Blair, 79 Fed. 896, 25 C. C. A. 216; Itasca Lumber Co. v. Martin, 230 Fed. 584, 144 C. C. A. 638. Ordinarily an objection made after a question is answered comes too late, absent a motion to strike out. Dinet v. Rapid City, 222 Fed. 497, 138 C. C. A. 93.
So, bottoming my concurrence on the sole ground that the testimony was inadmissible, and there was a timely objection made thereto, I concur in the result of the opinion.